Citation Nr: 1101851	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  05-34 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
thrombophlebitis of the right leg, including as secondary to 
service-connected bilateral knee disabilities.  

2.  Entitlement to service connection for residuals of a cold 
injury to the right hand.  

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for plantar fasciitis, 
including as secondary to service-connected bilateral knee 
disabilities.  

5.  Entitlement to service connection for bilateral hip 
disability, including as secondary to service-connected bilateral 
knee disabilities.  

6.  Entitlement to service connection for diabetes mellitus.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for arthritis of the neck 
and back, including as secondary to bilateral hip disability.  

9.  Entitlement to service connection for an acquired psychiatric 
disorder which will include depression and posttraumatic stress 
disorder (PTSD), including as secondary to service-connected 
disabilities.  

10.  Entitlement to an increased rating for a left knee 
disability, currently rated 10 percent disabling.  

11.  Entitlement to an increased rating for a right knee 
disability, currently rated 10 percent disabling.  

12.  Entitlement to an increased initial rating for left ear 
hearing loss.  

13.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to April 1987.  

The right leg, right hand, psychiatric, right ear hearing loss, 
bilateral foot, bilateral hip, left knee, right knee, and left 
ear hearing loss matters come to the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The diabetes, hypertension, arthritis, and TDIU 
matters come to the Board from a December 2007 rating decision of 
the VA RO in Cleveland, Ohio.

The Veteran testified at a hearing before the Board in August 
2010.  

The Board notes that additional evidence was submitted at the 
Board hearing along with a waiver of RO review.  

Additionally, the Montgomery, Alabama RO has processed this case 
since the December 2007 rating decision of the Cleveland, Ohio 
RO.  

The issues of service connection for right leg, right hand, 
bilateral foot, bilateral hip, diabetes mellitus, hypertension, 
arthritis, and psychiatric issues, as well as the TDIU and 
increased rating for left ear hearing loss issues are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran does not experience any current hearing loss.

2.  The left knee is not manifested by ankylosis; by recurrent 
subluxation or lateral instability; by frequent episodes of joint 
effusion or locking; by flexion limited to 30 degrees; by 
extension limited to 15 degrees; or by impairment of the tibia 
and fibula.  

3.  The right knee is not manifested by ankylosis; by recurrent 
subluxation or lateral instability; by frequent episodes of joint 
effusion or locking; by flexion limited to 30 degrees; by 
extension limited to 15 degrees; or by impairment of the tibia 
and fibula.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1154, 5103, 5103A, 
5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2010).  

2.  The criteria for a disability evaluation in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes (DCs) 
5256-5262 (2010).

3.  The criteria for a disability evaluation in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DCs 5256-5262 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in August 2004.  The Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence necessary 
to establish an effective date with regard to the knee issues in 
August 2006 and with regard to the right ear hearing loss issue 
in March 2008.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Despite initial inadequate notice provided to the 
Veteran, the Board finds no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original jurisdiction, 
the Board must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that the 
preponderance of the evidence is against entitlement to service 
connection for right ear hearing loss and increased ratings for 
the knee issues, any questions as to the appropriate disability 
rating for the right ear hearing loss issue and effective dates 
to be assigned are rendered moot.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's service treatment records, as well as 
post-service VA and private medical records.  The evidence of 
record also contains reports of VA examinations performed in June 
1999, November 2004, May 2007, and June 2010 with regard to the 
right ear hearing loss issue, and reports of VA examinations 
performed in November 2004 and May 2007 with regard to the knee 
issues.  The examination reports obtained are fully adequate and 
contain sufficient information to decide the issues on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, the 
audio examinations contain the pertinent clinical findings as to 
hearing impairment and other findings relevant to the pertinent 
diagnostic codes.  Additionally, the knee examinations contain 
the pertinent clinical findings as to range of motion in the 
knees and other findings relevant to the pertinent diagnostic 
codes.  The Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Therefore, the Board finds that duty to notify and duty 
to assist have been satisfied and will proceed to the merits of 
the Veteran's appeal. 

Hearing Loss 

Criteria & Analysis

The Veteran has claimed entitlement to hearing loss due to 
exposure to noise from artillery and working as a truck driver 
during active service.  The Veteran served as a Motor Transport 
Operator during service.  

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as sensorineural hearing loss, 
are presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

A service Report of Medical Examination dated in May 1980 for 
enlistment purposes reflects that the Veteran's ears were 
clinically evaluated as normal.  Audiometric testing showed pure 
tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
10
10

A Report of Medical History dated in May 1980 for enlistment 
purposes reflects that the Veteran checked the 'no' box for 
hearing loss.  

Audiometric testing dated in April 1985 showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
20
20

A Report of Medical History dated in November 1985 for "5 year 
physical" purposes reflects that the Veteran checked the 'no' 
box for hearing loss.  

A Report of Medical Examination dated in April 1986 for periodic 
purposes reflects that the Veteran's ears were clinically 
evaluated as normal.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
20
30

Audiometric testing dated in April 1986 showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
20
30

A Report of Medical Examination dated in February 1987 for 
Medical Board purposes reflects that the Veteran's ears were 
clinically evaluated as normal.  Audiometric testing showed pure 
tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
20
35
25

A Report of Medical History dated in February 1987 for Medical 
Board purposes reflects that the Veteran complained of hearing 
loss.   

The Veteran underwent a VA examination in June 1999.  He reported 
hearing difficulty from time to time, with the greatest 
difficulty on the telephone.  He stated that the situation of 
greatest difficulty was hearing different rings from a telephone.  
He reported that he was in artillery and worked as a truck driver 
during service.  Speech recognition testing showed a score of 96 
percent for the right ear.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:
	

HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
20
20
25

The examiner diagnosed essentially normal hearing sensitivity in 
the right ear.  

The Veteran underwent another VA examination in November 2004.  
He reported difficulty hearing his wife from time to time.  
Speech recognition testing showed a score of 96 percent for the 
right ear.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:
	

HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
20
20

The examiner diagnosed essentially normal hearing sensitivity in 
the right ear.  

The Veteran underwent another VA examination in May 2007.  Speech 
recognition testing showed a score of 96 percent for the right 
ear.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:
	

HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
25
25
30

The examiner diagnosed right ear hearing within normal limits.  

The Veteran underwent another VA examination in June 2010.  
Speech recognition testing was not reported because the scores 
appeared to be elevated based on the previous test and what would 
be expected based on reported thresholds.  Audiometric testing 
showed pure tone thresholds, in decibels, as follows:
	

HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
25
25
35

The examiner noted that results suggested normal hearing acuity 
for thresholds in the right ear.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for right ear hearing 
loss.  Based on the objective findings in the VA examinations, 
there are no audiometric findings which meet the criteria for 
service connection for hearing loss.  See generally 38 C.F.R. 
§ 3.385.  The Veteran has not identified or submitted any medical 
evidence which shows any current right ear hearing loss 
disability.  A service connection claim must be accompanied by 
evidence which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply put, 
service connection is not warranted in the absence of proof of 
current disability.  

The Veteran is certainly competent to report symptoms such as, 
for example, pain, which are easily recognizable symptoms that 
come through senses.  In some cases, a layperson can even proffer 
a competent diagnosis of a disorder.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board finds that the 
determination of whether the Veteran has current right ear 
hearing loss is not a matter susceptible to lay opinion.  VA 
requires specific audiometric and speech reception testing 
criteria to be met before the presence of a hearing loss 
"disability" is established, and it is not even remotely 
reasonable to conclude that a layperson can offer his or her 
opinion as to the level of puretone decibel loss or speech 
discrimination present.  Therefore, this is not a case in which 
the Veteran's lay opinions alone can suffice to establish the 
presence of a current disability.

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for right ear hearing loss and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right and Left Knee Disabilities

Criteria & Analysis

The Veteran contends that his service-connected left and right 
knee disabilities are more disabling than currently evaluated.  A 
November 1999 rating decision granted service connection for 
right patellar chondromalacia and assigned a 10 percent 
disability rating effective March 22, 1999 under Diagnostic Code 
5257-5260.  The November 1999 rating decision also granted 
service connection for left knee patellofemoral pain and assigned 
a noncompensable disability rating effective March 22, 1999 under 
Diagnostic Code 5257.  A February 2005 rating decision assigned a 
10 percent disability rating for left knee patella femoral 
syndrome effective August 10, 2004 under Diagnostic Code 5010-
5260.  

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Under DC 5257, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability; a 20 percent rating 
is applied for moderate; and a 30 percent rating is applicable 
for severe.  Under Diagnostic Code 5256 [ankylosis of a knee], 
ankylosis that is at a favorable angle in full extension, or in 
slight flexion between 0 and 10 degrees, warrants a 30 
evaluation. 

Under DC 5258, a 20 percent disability rating is available for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  There is no 
rating in excess of 10 percent available under DC 5259 for 
cartilage removal.  

DC 5260 provides ratings based on limitation of flexion of the 
leg.  Flexion of the leg limited to 45 degrees is rated 10 
percent disabling; flexion of the leg limited to 30 degrees is 
rated 20 percent disabling; and flexion of the leg limited to 
15 degrees is rated 30 percent disabling.  

Under Diagnostic Code 5261, limitation of extension of the leg 
provides a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.

Diagnostic Code 5262 provides ratings based on impairment of the 
tibia and fibula.  Malunion of the tibia and fibula with slight 
knee or ankle disability is rated 10 percent disabling; malunion 
of the tibia and fibula with moderate knee or ankle disability is 
rated 20 percent disabling; and malunion of the tibia and fibula 
with marked knee or ankle disability is rated 30 percent 
disabling.  Nonunion of the tibia and fibula with loose motion, 
requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 
4.71a.

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 degrees 
to zero degrees.  See 38 C.F.R. § 4.71, Plate II (2010).

Diagnostic Code 5010 provides that arthritis due to trauma that 
is substantiated by X-ray findings is to be rated as degenerative 
arthritis.  Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, Diagnostic Code 5003 
provides a 20 percent rating for degenerative arthritis with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  Note (1) provides that the 20 pct 
and 10 pct ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Note (2) provides 
that the 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Private treatment records from Dr. H.J. dated in August 2003 
reflect that there was no deformity of the joints of the knees.  
Right knee flexion was to 80 degrees and extension was to 170 
degrees.  Dr. H.J. noted that normal flexion was to 90 degrees 
and normal extension was to 180 degrees.  Flexion and extension 
of the left knee was normal.  Dr. H.J. diagnosed mild 
osteoarthritis of the right knee.  

The Veteran underwent a VA examination in November 2004.  He 
reported knee pain.  He denied swelling in the joints.  He 
reported some difficulty negotiating steps.  

Upon physical examination, there was no swelling or tenderness of 
the joint in both knees.  McMurray and drawer signs were negative 
in both knees.  Both knees were stable to varus and valgus 
stress.  Left knee range of motion was zero to 125 degrees in the 
left knee.  Right knee range of motion was zero to 130 degrees.  
The grind sign was positive in the left knee.  There was a mild 
positive patella grind sign on the right.  The examiner diagnosed 
patella femoral syndrome of both knees.  There was no evidence 
for degenerative joint disease by physical or by x-ray.  There 
was a mild loss of function due to pain. 

The Veteran underwent another VA examination in May 2007.  He 
reported daily moderate knee pain.  Upon physical examination, 
left knee flexion was zero to 130 degrees with pain.  Extension 
was to zero degrees with no pain.  Right knee flexion was zero to 
120 degrees with pain.  Extension was to zero degrees with no 
pain.  With regard to both knees, there were no bumps consistent 
with Osgood-Schlatters disease, crepitation, mas behind the knee, 
clicks or snaps, grinding, instability, patellar abnormality, 
meniscus abnormality, or other tendon or bursa.  The examiner 
diagnosed right patellar chondromalacia and left knee 
patellofemoral syndrome.  The Veteran was not employed.  The 
examiner noted that the Veteran's service-connected knee 
conditions do not render him unemployable for all physical and/or 
sedentary labor.  The knee conditions had a mild effect on 
chores, recreation, and traveling, a moderate effect on exercise 
and sports, and no effect on feeding, bathing, dressing, 
toileting, and grooming.  

Diagnostic Code 5256 pertains to ankylosis.  The evidence of 
record does not indicate that ankylosis exists, and the Veteran 
does not appear to contend that his knees are ankylosed.  It is 
clear from the ranges of motion demonstrated on examination and 
in the private medical records that the knees are not ankylosed.  
Consequently, a higher rating under Diagnostic Code 5256 is not 
warranted.  

With respect to limitation of extension of the Veteran's knees, 
as noted above, although Dr. H.J. found 10 degrees loss of right 
knee extension, these results are inconsistent with the November 
2004 and May 2007 VA examinations which indicated that extension 
was to zero degrees for both knees.  Moreover, Dr. H.J. 
considered normal extension to be to 180 degrees and thus is 
starting from a different vantage point from what the Board 
considers to be normal extension.  See 38 C.F.R. § 4.71, Plate 
II.  Consequently, a higher rating under Diagnostic Code 5261 is 
not warranted.  

The Board has considered whether separate ratings could be 
assigned for limitation of flexion and extension that would 
result in a higher combined rating.  See VAOPGCPREC 9-2004.  
Flexion has been limited to no less than 120 degrees, which is a 
noncompensable range of motion under Diagnostic Code 5260.  This 
is true even when the Veteran's complaints of pain are 
considered, as the May 2007 VA examination showed that left knee 
flexion was to 130 degrees with pain and right knee flexion was 
to 120 degrees with pain.  The Board notes that Dr. H.J. found 
that right knee flexion was to 80 degrees.  However, Dr. H.J. 
considered normal flexion to be to 90 degrees.  Thus, Dr. H.J. is 
starting from a different vantage point from what the Board 
considers to be normal flexion.  See 38 C.F.R. 
§ 4.71, Plate II.  Moreover, Dr. H.J. found no more than 10 
degrees loss of flexion, which would not result in a rating 
higher than 10 percent.  Thus, separately rating the extension 
and flexion would not result in a rating higher than 10 percent.  

With regard to Diagnostic Code 5257, there is no persuasive 
evidence of recurrent subluxation or lateral instability to 
warrant a rating in excess of 10 percent for the knees, or a 
separate rating under this Code.  The May 2007 VA examiner found 
no evidence of instability.  Therefore, the Board is unable to 
find that a 20 percent rating is warranted under this Code.  

With regard to Diagnostic Code 5258, there is no medical evidence 
of frequent episodes of joint effusion or locking.  Therefore, 
the Board is unable to find that a 20 percent rating is warranted 
under this Code.

With respect to Diagnostic Code 5262, there is no suggestion that 
the knee disorders involve impairment of the tibia and fibula, or 
that there otherwise is nonunion or malunion of the tibia or 
fibula.  A higher rating under Diagnostic Code 5262 is not 
warranted.

Accordingly, rating by analogy to Diagnostic Codes 5256, 5261, or 
5262 is not warranted.  

As previously noted, when evaluating musculoskeletal disabilities 
on the basis of limitation of motion, functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is to be considered in the determination of the 
extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 
(2010); DeLuca, 8 Vet. App. at 204-07.  For reasons already 
discussed, the Board finds that the functional impairment 
associated with the Veteran's pain is only mild, and does not 
support a higher rating through separate ratings for limitation 
of flexion and extension.



Extraschedular Consideration

The Board has considered whether referral of the case for an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321 is 
warranted.  In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  The application of such schedular 
criteria was discussed in great detail above.  To accord justice 
in an exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, an August 2009 Supplemental Statement of the Case 
reflects that an extraschedular evaluation for both knees was 
previously considered and an extraschedular rating was denied.  
Moreover, the medical evidence and the symptoms described by the 
Veteran fit within the criteria found in the Diagnostic Codes.  
In short, the rating criteria contemplate not only his symptoms 
but the severity of his disability.  

In sum, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to evaluations in excess of 10 
percent for his service-connected left and right knee 
disabilities.  The benefits sought on appeal are therefore 
denied.


ORDER

Service connection for right ear hearing loss is denied.

A disability rating in excess of 10 percent for a left knee 
disability is denied.  

A disability rating in excess of 10 percent for the right knee 
disability is denied.  




REMAND

The Board notes that the Veteran underwent VA examinations in May 
2007 with regard to the hand, bilateral foot, bilateral hips, 
diabetes, hypertension, arthritis and psychiatric issues.  The 
Board finds that the VA examinations and reports are inadequate, 
given the failure by the examiners to determine the etiology of 
any hand, bilateral foot, bilateral hips, diabetes, hypertension, 
arthritis and psychiatric disabilities.  The Board finds that the 
Veteran should be scheduled for additional VA examinations with 
regard to the hand, bilateral foot, bilateral hips, diabetes, 
hypertension, arthritis and psychiatric issues.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran has also stated that several disabilities are 
secondary to other disabilities.  In November 2004, he stated 
that the right leg, bilateral foot, and left hip disabilities are 
secondary to his service-connected bilateral knee disabilities.  
The Board notes that the Veteran has voiced an argument in the 
October 2005 substantive appeal that his psychiatric disability 
is secondary to his service-connected disabilities.  
Additionally, in August 2010, the Veteran stated that he has 
degenerative joint disease secondary to hip disabilities.  The 
Board notes that the previous VA examinations and reports did not 
address whether the right leg, bilateral foot, hip, arthritis, 
and psychiatric disabilities are caused or aggravated by any 
service-connected disabilities.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2010).  The provisions of 38 C.F.R. § 3.310 
were amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation baseline 
level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claims were filed prior to the effective date of the 
revised regulation.  Under the circumstances, the Board believes 
that VA examinations with opinion with regard to the right leg, 
bilateral foot, hip, arthritis, and psychiatric disabilities are 
necessary to comply with 38 C.F.R. § 3.159(c)(4).  

The Board notes that the Veteran underwent a VA audiological 
examination in June 2010.  However, this examination did not 
address the effect of the Veteran's left ear hearing loss on his 
ability to work.  Accordingly, the Veteran should be afforded 
another audiological examination, to include a discussion of the 
effect of the Veteran's service-connected disability on his 
ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1995); 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).
	
With regard to the TDIU claim, the Veteran currently is in 
receipt of service connection for right and left knee 
disabilities, evaluated as 10 percent disabling each, as well as 
tinnitus, evaluated as 10 percent disabling; and left ear hearing 
loss, evaluated as zero percent disabling.  A TDIU may be awarded 
when there are two or more disabilities, at least one disability 
must be ratable at 40 percent or more, and any additional 
disabilities must result in a combined rating of 70 percent or 
more, and the disabled person must be unable to secure or follow 
a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  
Because the other issues are being remanded, and because 
adjudication of these issues may impact adjudication of the 
Veteran's TDIU claim, the Board concludes that these claims are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Given the foregoing, the Veteran's TDIU claim 
also must be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
right leg disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

	a) determine if it is at least as likely as 
not (a 50% or higher degree of probability) 
that any current right leg disability was 
manifested during the Veteran's active duty 
service.  If not;

b) opine whether any such right leg 
disability is at least as likely as not 
related to the Veteran's service-connected 
bilateral knee disabilities.  If not; 

c) opine whether any such right leg 
disability is aggravated by the Veteran's 
service-connected bilateral knee 
disabilities;

d) provide detailed rationale, with 
specific references to the record, for the 
opinions provided.  If the examiner cannot 
respond without resorting to speculation, 
he should explain why a response would be 
speculative.

2.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current right hand 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  After reviewing the claims 
file and examining the Veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any current right hand disability is 
related to service.  A clear rationale 
should be provided for all opinions 
rendered.  If the examiner cannot respond 
without resorting to speculation, he 
should explain why a response would be 
speculative.

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
bilateral foot disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

	a) determine if it is at least as likely as 
not (a 50% or higher degree of probability) 
that any current bilateral foot disability 
was manifested during the Veteran's active 
duty service.  If not;

b) opine whether any such bilateral foot 
disability is at least as likely as not 
related to the Veteran's service-connected 
bilateral knee disabilities.  If not; 

c) opine whether any such bilateral foot 
disability was aggravated by the Veteran's 
service-connected bilateral knee 
disabilities;

d) provide detailed rationale, with 
specific references to the record, for the 
opinions provided.  If the examiner cannot 
respond without resorting to speculation, 
he should explain why a response would be 
speculative.

4.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
bilateral hip disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

	a) determine if it is at least as likely as 
not (a 50% or higher degree of probability) 
that any current bilateral hip disability 
was manifested during the Veteran's active 
duty service.  If not;

b) opine whether any such bilateral hip 
disability is at least as likely as not 
related to the Veteran's service-connected 
bilateral knee disabilities.  If not; 

c) opine whether any such bilateral hip 
disability is aggravated by the Veteran's 
service-connected bilateral knee 
disabilities;

d) provide detailed rationale, with 
specific references to the record, for the 
opinions provided.  If the examiner cannot 
respond without resorting to speculation, 
he should explain why a response would be 
speculative.

5.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current diabetes mellitus.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  After 
reviewing the claims file and examining 
the Veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current diabetes 
mellitus is related to service.  A clear 
rationale should be provided for all 
opinions rendered.  If the examiner cannot 
respond without resorting to speculation, 
he should explain why a response would be 
speculative.

6.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current hypertension.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims file and examining 
the Veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current hypertension 
is related to service.  A clear rationale 
should be provided for all opinions 
rendered.  If the examiner cannot respond 
without resorting to speculation, he 
should explain why a response would be 
speculative.

7.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
neck and back disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

	a) determine if it is at least as likely as 
not (a 50% or higher degree of probability) 
that any current neck and back disability 
was manifested during the Veteran's active 
duty service.  If not;

b) and if after readjudicating the 
bilateral hip disability claim, the RO 
grants service connection for the 
bilateral hip disability, then the 
examiner should also opine whether any 
such neck and back disability is at least 
as likely as not related to the Veteran's 
bilateral hip disability.  If not; 

c) opine whether any such neck and back 
disability is aggravated by the Veteran's 
bilateral hip disability;

d) provide detailed rationale, with 
specific references to the record, for the 
opinions provided.  If the examiner cannot 
respond without resorting to speculation, 
he should explain why a response would be 
speculative.

8.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
acquired psychiatric disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

	a) determine if it is at least as likely as 
not (a 50% or higher degree of probability) 
that any current acquired psychiatric 
disability was manifested during the 
Veteran's active duty service.  If not;

b) after readjudicating the remaining 
service connection claims, the examiner 
should also
opine whether any such acquired 
psychiatric disability is at least as 
likely as not related to the Veteran's 
service-connected disabilities.  If not; 

c) opine whether any such psychiatric 
disability was aggravated by the Veteran's 
service-connected disabilities;

d) provide detailed rationale, with 
specific references to the record, for the 
opinions provided.  If the examiner cannot 
respond without resorting to speculation, 
he should explain why a response would be 
speculative.

9.  The RO should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an audiological 
examination.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  The examination should 
include all indicated audiometric studies.

a) The examiner is requested to discuss 
whether the Veteran's left ear hearing 
loss renders the Veteran unable to engage 
in substantially gainful employment, and 
the examiner should describe the effect of 
left ear hearing loss on the Veteran's 
occupational functioning and daily 
activities, supporting such opinion with 
reference to manifested symptomatology and 
limitations.  See Martinak v. Nicholson, 
21 Vet. App. 447, 455-56 (2007).

b) If the examiner cannot express any of 
the requested opinions, the examiner 
should explain the reasons therefore, to 
include whether additional records and/or 
diagnostic studies would be helpful in 
providing an opinion, and/or whether the 
opinion(s) cannot be provided because the 
limits of medical knowledge have been 
exhausted.

10.  After completion of the foregoing, 
readjudicate the claims.  Then, the RO 
should readjudicate the Veteran's TDIU 
claim.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


